11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

In the interest of A.M. and A.M., children, * From the 91st District Court
                                              of Eastland County,
                                              Trial Court No. CV1644120.

No. 11-17-00268-CV                           * April 5, 2018

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J., sitting
                                               by assignment)


      This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
we dismiss the appeal as to the mother, and we affirm the trial court’s order of
termination.